 .'     .     Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 1 of 14 Page ID #:588



     AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                                       Return
      Case No.:                             Date and time warrant executed:           Copy ofwarrant and inventory left with:
       8: 18-MJ-00555                                                                  O,, ,~                 ~Ji![_;.,,   cu/V\    V.ll


                                                     .oc,
     Inventory of the property taken and name ofany person(s) seized:
     [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any documents seized (e.g., number of boxes). If reference is made to au attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.]

       5' <Z: e. "¼di .e ~                    \ t\ ~LO\ 4'"c   '10) t),F \-\-R.M> S'CZ 12~ of I -+~;r.:\-e: ~ V\              (\   3>)
                                                                                                     f>etj-e s 1""'>~ \ .




     I declare under penalty ofperjury that I am an officer who executed this warrant and that this inventory is correct and
     W6iY .,,.eiw~d along with the original warrant to the designated judge through a filing with the Clerk's Office.

      ~ i~ bJZ.'"'' ,e-\.vf"r\.<et' ~\ec-k-ol'\;                  C:.t..\\/   tt>, sA u.Astl~.,,' ~ o r ,
     Date:     l) ·   b• I~
                                                                              ~=m,ro
                                                                              -
                                                                              J   C }ff"   1-\A Sf\ U" ll t    ,   SA , 8)6. ' c:.:r
                                                                                                Printed name !md title




AUSA: PVK for Beth Altman 608-250-5495 (W.D. Wi.)
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 2 of 14 Page ID #:589
                                    U.S ..FOOD AND DRUG ADMINISTRATION
                                 OFFICE OF CRIMINAL INVESTIGATIONS




                                    INVENTORY OF ITEMS SEIZED
        DATE OF SEARCH:    10/31/18                 START TIME: 7:40AM          END TIME:    1:45PM
        SITE ADDRESS:      5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#   QTY    DESCRIPTION OF EVIDENCE

               BOX OF DOCUMENTS, PURCHASE ORDERS, BUSINESS EXPENSES, DAILY REPORTS, PACKING, CUSTOM
               ORDERS, INVOICES, INVENTORY EXPENSES


  2            BUSINESS PAPERS


  3            BOX CONTAINS BUSINESS RECORDS & DOCUMENTS


 4             BOX CONTAINS BUSINESS RECORDS & DOCUMENTS


 5             BOX CONTAINS BUSINESS RECORDS & DOCUMENTS


 6             BANKING DOCUMENTS, STATEMENTS


 7             INVOICES


 8             BOX CONTAINS INVOICE TABLET, PURCHASE DOCS


 9             BOX CONTAINS INVOICES, SUPPLY INVENTORY, PAYMENT LISTS, SECRETARY OF STATE, RECORDS
               ADVERTISING, EMPLOYEE RECORDS, SHIPPING RECORDS, TAX RECORDS, BANK RECORDS


 10            BUSINESS RECORDS & DOCUMENTS


 11            HASIM BUSINESS SOP


 12            EMPLOYEE PAYROLL ENVELOPES, CHECKS


 13            INVOICE PAPERWORK


 14            PAPERWORK RELATED TO BUSINESS


 15            HOW TO GUIDE TO SHIPPING AND CUSTOMS


 16            SHORESIDE RECALL DOCS, FDA WARNING
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 3 of 14 Page ID #:590
                                  U.S. FOOD AND DRUG ADMINISTRATION
                                 OFFICE OF CRIMINAL INVESTIGATIONS




                                  INVENTORY OF ITEMS SEIZED




ITEM#   QTY   DESCRIPTION OF EVIDENCE

 17           MACHINE PURCHASE INVOICE, CHEMICAL BLEND LIST

 18           PRODUCT CATALOG

 19           HASIM WHOLESALE PRICELIST, SALE REPORTS

 20           HASIM 2018 PRODUCT CATALOG

 21           FOLDERS OF BUSINESS DOCUMENTS INCL RENTAL AGREEMENT FOR CARLSON GARAGE

 22           BUSINESS RECORDS

 23           BUSINESS RECORDS, INVOICES

 24           BUSINESS DOCUMENTS

 25           BUSINESS RECORDS
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 4 of 14 Page ID #:591
                                   U.S. FOOD AND DRUG ADMINISTRATION
                                 OFFICE OF CRIMINAL INVESTIGATIONS




                                   INVENTORY OF ITEMS SEIZED
        DATE OF SEARCH:     10/31/2018                STARTTIME: 7:40AM          END TIME:    1:45PM
        SITE ADDRESS:       5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#   QTY    DESCRIPTION OF EVIDENCE

               MISC PILLS, RHINO, STAG, STALLION


  2            BOX OF MISC PILLS, 7X 7, 1OX RHINO 8


  3            5 BOXES RAGING RHINO, S BOXES MAD DOG, 5 BOXES RAGING RHINO HARDCORE, 5 BOXES PLOSION,
               LIQUID PRODUCTS


 4             BOX OF PREMIER ZEN, RHINO, STALLION, (LIQUID IN TUBES)


  5            BOXES OF RHINO T1/TDFX12000, "OCEAN MIKE"


 6             BOX CONTAINS SX RHINO 7, SX RHINO 12, 3X RHINO, SX RHINO 7


 7             BAG CONTAINS BOXES OF RHINO, STALLION PILLS


 8             BOX CONTAINS 9 BOXES RHINO 69, 1 BOX RHINO 8, 2 BOXES RHINO 7


 9             BOX CONTAINS 9 BOXES RHINO 11, 7 BOXES TITAN


 10            BOX CONTAINS 5 BURRO POWER, 7 DOUBLE ZEN


 11            BOX CONTAINS 21 BOXES IMPERIAL, BLANK SHIP LABEL MARKED "HASIM DISTRIBUTION INC', 1 LOOSE
               PAPER WRITTEN "MR LEE"


 12            BOX CONTAINS 5 BOXES 3 BULLETS, 1 BOX BLACK MAMBA PREMIUM, 1 BOX GREEN POWER, 2 BOXES
               BURRO EN PRIMAVERA, 2 BOXES GORIAGRAXXX, 1 BOX FX 9000, 1 BOX ORGAZEN BLACK MAMBA 75K,
               1 BOX LIBIGROW, 1 BOX LIBIGROW XXXTREME, 1 BOX BLACK PANTHER EXTREME 13,000


 13            BOX CONTAINS 7 BOXES "BURRO EN PRIMAVERA"


 14            BOX CONTAINS BUSINESS PAPERS


 15            BOX CONTAINS RHINO EMPTY CAPSULES
,         l,   ..

                    Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 5 of 14 Page ID #:592
                                              U.S. FOOD AND DRUG ADMINISTRATION
                                            OFFICE OF CRIMINAL INVESTIGATIONS




                                               INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/2018

SITE ADDRESS:             5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


    ITEM#           QTY    DESCRIPTION OF EVIDENCE

     16                    BOX CONTAINS 7 BOXES RHINO 25, 1 BOX RHINO 6, 1 BOX RHINO 5, 1 BOX RHINO Tl, 1BOX RHINO 8, 1
                           BOX KRAZZY RHINO


     17                    BOX CONTAINS PACKAGING MATERIALS


     18                    BOX CONTAINS 1 BOX POWER GIRL, 1 BOX SEX BOMBS, 1 BOX WEHOL, 1 BOX LOVE X, 2 BOXES BLACK
                           MONSTERLION, 1 BOX FX55K, 1 BOX KING KONG, 1 BOX JAGUAR, 1 BOX TWO MORE KNIGHTS, 2
                           BOXESVIGOZEN


     19                    BOX CONTAINS RHINO, BLACK STALLION PILLS


     20                    BOX CONTAINS MISC RHINO, BLACK MAMBA PILLS


     21                    BOX CONTAINS MISC RHINO, BLACK STALLION PILLS


     22                    BOX CONTAINS RHINO, BLACK STALLION PILLS


     23                    BOX CONTAINS 2 BOXES RHINO 7, 1 BOX RHINO 8, 1 BOX RHINO TITATIUM, 4 BOXES RHINO11, 2 BOXES
                           RHINO 12, 5 BOXES 69
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 6 of 14 Page ID #:593
                                    U.S. FOOD AND DRUG ADMINISTRATION
                                 OFFICE OF CRIMINAL INVESTIGATIONS




                                    INVENTORY OF ITEMS SEIZED
        CASE NUMBER:         17 -      LAC -   715 -   0257
        DATE OF SEARCH:     10/31/18                   START TIME: 7:40AM          END TIME:     1:45PM
        SITE ADDRESS:       5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#   QTY    DESCRIPTION OF EVIDENCE

               BOX CONTAINS 9 BOXES RHINO 69, 3 BOXES RHINO 7, 2 BOXES RHINO 8, 1 BOX RHINO 25, 2 BOXES
               RHINO 12


  2            BOX CONTAINS 10 RHINO 12, 2 BOXES RHINO 7, 2 BLACK STALLION, 2 KRIZZY RHINO, 1 BLACK
               PANTHER, 4 LILIGROW


  3            BOX CONTAINS 11 BOXES RHINO 69, 4 BOXES ZEBRA


 4             BOX CONTAINS "RHINO MUGS", FDA RESTRICTED


 5             BOX CONTAINS 8 SUPER ZONES, 4 BLACK PANTHER, 6 RHINO 25, 1 JAGUAR


 6             BOX CONTAINS 32 IMPERIAL


 7             BOX CONTAINS 8 STAG BOXES, 10 BOXES BLACK STALLION


 8             BOXCONTAINS 12 BOXES KING KONG


 9             BOX CONTAINS POWER KING PILLS


 10            BOX CONTAINS 14 RHINO 8, 5 RHINO 7, 1 RHINO 25


 11            BOX CONTAINS MISC DOCUMENTS, ORDERS, PAYOUTS, FILES, INCOMING


 12            BOX CONTAINS 1 SUPREME ZEN, 1 IMPERIAL CAPSULES, 2 BOXES PREMIER ZEN, MISC SAMPLES OF
               CAPSULES, 33 CLEAR BAGS OF VARIOUS CAPSULES, BOX OF MVP BOTTLES, 3 WHITE BOTTLES
               CONTAINS CAPUSLES


 13            BOX CONTAINS 5 RHINO 50, 10 RHINO 8, 4 RHINO 7


 14            BOX CONTAINS 14 PREMIER ZEN, 5 BLACK MAMBA, 4 LIBIGROW


 15            BOX CONTAINS 9 JAGUAR, 6 LIBIGROW, 1 BLACK STALLION
          Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 7 of 14 Page ID #:594
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                   OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31 /18

SITE ADDRESS:    5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#      QTY    DESCRIPTION OF EVIDENCE

   16             BOX CONTAINS 4 LARGE BUNDLES, MISC SAMPLES


   17             BOX CONTAINS 9 BOXES OF SUPER ZONE


  18              BOX CONTAINS 180 MISC SAMPLES


  19              12 SMALL BUNDLES & 1 LARGE BUNDLE MISC SAMPLES


  20              MARKETING MATERIAL


  21              BOX CONTAINS PILL CAPSULES


  22              BOX OF 15 PREMIER ZEN


  23              BOX CONTAINS 9 BOXES IMPERIAL, 2 BOXES SUPREME ZEN, 5 BOXES PREMIER ZEN, 2 BOXES SUPER
                  ZONE, 1 BOX TITANIUM


  24              BOX CONTAINS 1 BOX POWERGIRL, 1 BOX XXX, 1 BOX UBI ZEN, 7X 30 PACKS OF 5 SAMPLES


  25              BOX CONTAINS 12 BOXES SUPERZONE, 5 BOXES CRAZY RHINO, 3 BOXES LIBIZEN, 2 BOXES IMPERIAL


  26              BOX CONTAINS LOCO RHINO, MACHO MAN, WHITE PANTHER PILLS


  27              PRODUCT INVENTORY & SAMPLE


  28              BOX CONTAINS MISC RHINO SAMPLES


  29              BOX CONTAINS BUSINESS DOCUMENTS & RHINO SAMPLES


  30              15 BOXES PREMIER ZEN


  31              BOX CONTAINS 1 BLACK PANTHER, 1 BOX JAGUAR, 1 BOX BLACK STALLION, 1 BOX STIFF NIGHTS, 4
                  BOXES PREMIER ZEN, 3 BOXES RHINO 69, 4 BOXES RHINO 12
          Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 8 of 14 Page ID #:595
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                   OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31 /18

SITE ADDRESS:    5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#      QTY    DESCRIPTION OF EVIDENCE

  32        1     BOX CONTAINS ALIEN POWDER, 1 BOX POSEIDON XTREME, 1 BOX ZEUS, 2 BOXES LIBIZEN, 1 BOX
                  TIGER, 1 BOX LOVE X, 1 BOX ANACONDAXXX, 1 BOX BURRO, 1 BOX BLACK PANTHER, 1 BOX LOCO
                  RHINO, 1 BOX BURRO EN PRIMAVERA, 1 BOX BLACK MAMBA, 1 BOX LIBIGROW, 1 BOX 3 BULLETS


  33              BOX CONTAINS 17 SMALL BUNDLES, MISC SAMPLES


  34              BOX CONTAINS 3 BOXES RHINO 7, 2 BOXES MUP


  35              BOX CONTAINS PRODUCT & SAMPLES


  36              BOX CONTAINS 6 BOXES STAG, 13 BOXES JAGUAR


  37              BOX CONTAINS 25 BOXES PREMIER ZEN


  38              BOX CONTAINS 2 BOXES POWERFUL ZEN, 1 BOX IMPERIAL, 1 BOX lOKTITANIUM, 1 BOX 5KTITANIUM,
                  83 MISC SAMPLES                               .


  39              BOXCONTAINS 9 ENHANCEMENT SAMPLE BUNDLES


  40              BOX CONTAINS lOX SUPER ZONE


  41              BOX CONTAINS 2 BOXES LOVEX, 10 BOXES SUPERZONES, 1 BOX VIGOZEN, 1 BOX MV7, 1BOX BURRO, 1
                  BOX RHINO 12, 1 BOX RHINO 7


  42              BOX CONTAINS 2 BOXES STAG 111 K, 15 BOXES 11 K JAGUAR, 2 BOXES BLACK STALLION


  43              130 MISC SAMPLES & 1 SHIP LABEL TO SAM LEE


  44              BOX CONTAINS 3 BOXES DRAGON 69, 3 BOXES BURRO EN PRIMAVERA, 2 BOXES KING KONG


  45              BOX CONTAINS 4 KING KONG, 1 STALLION, 2 SUPERZONE PLUS, 10 MISC LOOSE SAMPLES, 2 SAMPLES
                  OF RHINO


  46              BOX CONTAINS 10 BOXES BURRO EN PRIMAVERA, 6 BOXES TRIPLE RHINO
          Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 9 of 14 Page ID #:596
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                    OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31/18
SITE ADDRESS:   5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#     QTY    DESCRIPTION OF EVIDENCE

  47             BOX CONTAINS 8 BOXES PREMIER ZEN, 2 BOXES SUPERZONE, 2 BOXES JAGUAR, 1 BOX WOLF, 1 BOX
                 3KO


  48             BOX CONTAINS 16 BOXES IMPERIAL


  49             595 MISC SAMPLES


  so             BOX CONTAINS 10 BOXES RHINO 69


  51             BOX CONTAINS 5 BOXES SUPER ZONE, 14 BOXES RHINO, 3 BOXES BLACK PANTHER, 3 BOXES
                 LIBIGROW, 1 BOX GREEN POWER


  52             BOX CONTAINS 23 BOXES OF PREMIER ZEN


  53             BOX CONTAINS 472 INDIVIDUAL SAMPLES


  54             BOX CONTAINS 15 BOXES PREMIER ZEN, 1 BOX IMPERIAL, 4 BOXES SUPERZONE


  55             BOX CONTAINS 4 BOXES TRIPLE RHINO, 10 BOXES RHINO 8


  56             BOX CONTAINS 2 BOXES KING KUNG, 1 BOX SUPER 7 RHINO, 1 BOX XL GROW, 1 BOX XL LOVE, 1 BOX
                 M IRACLE ZONE, 1 BOX PREMIUM ZEN, 1 BOX IMPERIAL, 1 BOX VIGO ZEN, 1 BOX WIPE IT, 1 BOX LOVE
                 MAX, 1 BOX IRON RHINO, 12 BAGS MISC ENHANCEMENT PILLS

  57             BOX CONTAINS 2 BOXES RHINO 700, 2 BOXES RHINO 7, 2 BOXES RHINO 69


  58             BOX CONTAINS 23 BOXES RHINO, 3 BOXES KRAZZY RHINO


  59             BOX CONTAINS 15 BOXES TWIN RHINO 69


  60             BOX CONTAINS 15 BOXES RHINO 11


  61             PRODUCT SAMPLES


  62             PROMOTIONAL MATERIALS
         Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 10 of 14 Page ID #:597
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                   OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31 /18

SITE ADDRESS:    5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#      QTY    DESCRIPTION OF EVIDENCE

  63              BOX CONTAINS NUMEROUS CAPSULES (MULTl COLORED), SOME TESTED BY CBP KEN HUT


  64              BOX CONTAINS NUMEROUS RHINO PILLS, MISC SEXUAL ENHANCEMENT PILLS
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 11 of 14 Page ID #:598
                                  U.S. FOOD AND DRUG ADMINISTRATION
                                OFFICE OF CRIMINAL INVESTIGATIONS




                                  INVENTORY OF ITEMS SEIZED
        DATE OF SEARCH:    10/31/18                  START TIME: 7:40AM   END TIME:   1:45PM
                           - - - - -- - -                         - - ---             - - - --
        SITE ADDRESS:      5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#   QTY    DESCRIPTION OF EVIDENCE

               DELL LAPTOP SERVICE TAG #4S5YFC2


  2            HP LAPTOP


  3            NEXTBOOK LAPTOP SN #YFAN0915082693


 4             NEXTBOOK LAPTOP SN #YFGV0415051227


  5            SAMSUNG LAPTOP SN #HNHK91 EC20070


 6             HP LAPTOP SN #CND8121V9R


  7            LENOVO THINKPAD LAPTOP SN #LR-0514UL


 8             LENOVO LAPTOP SN #MP13ESPF


 9             BLACK TOWER DESKTOP PC NO SN


 10            DELL DESKTOP SN #4K8XFN1


 11            HP LAPTOP SN #CND7501138


 12            BLACK LG PHONE, 1 SILVER VERIZON LG PHONE


 13            COOLPAD PHONE IMEI: 8635190300021


 14            SAMSUNG PHONE IMEI: 359617082457464


 15            LG PHONE SN #708CYVU435615


 16            ZTE PHONE SN#320675220142


 17            LG PHONE SN #708CYBD435613
          Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 12 of 14 Page ID #:599
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                   OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
DATE OF SEARCH: 10/31 /18

SITE ADDRESS:    5241 LINCOLN AVE UNIT 83 CYPRESS, CA 90630


ITEM #     QTY    DESCRIPTION OF EVIDENCE

  18              COOLPAD PHONE IMEI: 861325038594353


  19              COOLPAD PHONE IMEI: 863519032014925
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 13 of 14 Page ID #:600
                                  U.S. FOOD AND DRUG ADMINISTRATION
                                OFFICE OF CRIMINAL INVESTIGATIONS




                                  INVENTORY OF ITEMS SEIZED
        DATE OF SEARCH:     10/31/18                  START TIME: 7:40AM      END TIME:   1:45PM
                            - - - - -- - -                         - - - --               - - --   -
        SITE ADDRESS:       5241 LINCOLN AVE UNIT B3 CYPRESS, CA 90630


ITEM#   · QTY   DESCRIPTION OF EVIDENCE

                US CURRENCY $22,860.00


  2             US CURRENCY $2574.00
        Case 8:18-mj-00555-DUTY Document 4 Filed 11/16/18 Page 14 of 14 Page ID #:601
                                  U.S. FOOD AND DRUG ADMINISTRATION
                                OFFICE OF CRIMINAL INVESTIGATIONS




                                  INVENTORY OF ITEMS SEIZED
        DATE OF SEARCH:     10/31/18                 STARTTIME: 7:40AM   END TIME:   1:45PM
        SITE ADDRESS:       5241 LINCOLN AVE UNIT 83 CYPRESS, CA 90630


ITEM#    QTY   DESCRIPTION OF EVIDENCE

               ATTORNEY CLIENT PRIVILEGE - POSSIBLE TAINT


  2            ATTORNEY CLIENT PRIVILEGE - POSSIBLE TAINT


  3            ATTORNEY CLIENT PRIVILEGE- POSSIBLE TAINT
